DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, line 3, the step of “opening a contactor to isolate a load bus from the system” is recited.  In lines 6 and 7, the step of “if current flows from the generator of the system during the window of time, isolating the load bus from the generator” is also recited.  In lines 6 & 7, it is claimed that the load bus is isolated from the system if current flows from the generator but the load bus was already isolated from the system in line 3.   As written, it is unclear if the load bus “remains isolated” at lines 6 & 7 or if the load bus and the system are isolated in some other way.  It is believed that applicant intended the claim to read that the “the load bus is maintained in an isolated state” in lines 6 & 7.  It is requested that Applicant clear up the ambiguity in the claim.  

	In claim 1, line 9, the step of “isolating the load bus from all sources including the generator” is recited.  However, the limitation “all sources” has no prior antecedent basis in the claim.  It is unclear what other sources are being referred to as the generator is the only source that has been introduced in the claim.  

	Claims 2-6 are rejected for being dependent on claim 1 and thus inherit the deficiencies of the independent claim.  

In claim 7, line 8, the step of “opening a contactor to isolate a load bus from the system” is recited.  In lines 10 and 11, the step of “if current flows from the generator of the system during the window of time, isolating the load bus from the generator” is also recited.  In lines 10 & 11, it is claimed that the load bus is isolated from the system if current flows from the generator but the load bus was already isolated from the system in line 8.   As written, it is unclear if the load bus “remains isolated” at lines 10 & 11 or if the load bus and the system are isolated in some other way.  It is believed that applicant intended the claim to read that the “the load bus is maintained in an isolated state” in lines 10 & 11.  It is requested that Applicant clear up the ambiguity in the claim.  

	In claim 7, line 13, the step of “isolating the load bus from all sources including the generator” is recited.  However, the limitation “all sources” has no prior antecedent basis in the claim.  It is unclear what other sources are being referred to as the generator is the only source that has been introduced in the claim.  

Claims 8-15 are rejected for being dependent on claim 1 and thus inherit the deficiencies of the independent claim.  

Allowable Subject Matter
Claims 1-15 would be allowable if the 112(b) issues stated above are resolved.   
Claim 1 would be allowable if the 112(b) issues stated above are resolved because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with if current flows from the generator of the system during the window of time, isolating the load bus from the generator; and if current does not flow from the generator to the system during the window of time, isolating the load bus from all sources including the generator.

Claims 2-6 would be allowable if the 112(b) issues stated above are resolved as they depend from claim 1, which would be allowable if the 112(b) issues stated above are resolved.

Claim 7 would be allowable if the 112(b) issues stated above are resolved because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with detecting whether current flows from the generator; and if current flows from the generator during the window of time, isolating the load bus from the generator; and if current does not flow from the generator to the system during the window of time, isolating the load bus from all sources including the generator.

Claims 8-15 would be allowable if the 112(b) issues stated above are resolved as they depend from claim 7, which would be allowable if the 112(b) issues stated above are resolved.

Conclusion
It is noted that the European search report cited in the IDS received 16 DEC 21 cited two “X” references.  However, a review of the references show that they do not read on the claims as filed in the US application.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ligon (US 5,400,205), Maddali (US 10,432,120), Rusan (US 2009/0189455), Rusan (US 2009/0190279) Zhang (US 2014/0177120), Kam (US 2016/0365727) and US 2019/0229523).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839